' department of the treasury internal_revenue_service washington me tax_exempt_and_government_entities_division dec - uniform issue list ter rats plan x plan y legend company m subsidiary n master_trust x master_trust y the following facts and representations have been made on your behalf this is in response to correspondence dated date as supplemented by correspondence dated date date and date submitted on - your behalf by your authorized representatives concerning the taxability of certain transfers from pian x and plan y dear page company m is the parent organization which owns percent of the stock of its subsidiary subsidiary n company m is located in the united_states and subsidiary n is located in both company m and subsidiary n are organized in the united_states subsidiary n maintains two retirement plans plans covering its employees and employees of subsidiaries and affiliates that adopt the plans who are residents of - the plans are plan x a defined_contribution_plan which contains a cash_or_deferred_arrangement as described in sec_401 of the internal_revenue_code code and plan y a defined_benefit_plan plan x and plan y have been determined to be qualified_plans as described in sec_401 a of the code and have been determined to be qualified and exempt from taxation under section of the internal_revenue_code pr code plan x is funded through a subaccount under the company m master savings_plan trust agreement which established master_trust x plan y is funded through a subaccount under the company m master retirement_plan trust agreement which established master_trust y the master trusts are intended to be exempt from tax as organizations described in sec_501 of the code additionally it has been represented on your behalf that master_trust x and master_trust y satisfy all of the requirements of revrul_81_100 1981_1_cb_326 the use of the subaccounts under master_trust x and master_trust y allows assets of plans x and y to be commingled with assets of other plans maintained by entities within the same controlled_group for investment purposes however each master_trust agreement requires the trustee to account separately for the assets and liabilities of each participating plan and to allow benefits under the plan to be paid only from the assets held in the master_trust that are allocable to that plan all services giving rise to contributions to plans x and y are and have been performed in currently distributions from the plans to participants and beneficiaries are divided into two components the portion attributable to employee and employer contributions to the plans and the portion attributable to earnings and accretions with respect to employee and employer contributions in order to simplify the administration of and compliance for plans x and y company m and subsidiary n intend to create two new plans pr plan x and pr plan y pr plans that are substantially identical to plans x and y respectively pr plans x and y are intended to be tax- qualified under section of the pr code but not under sec_401 of the code company m and subsidiary n will also create new trusts for the pr plans in plan x trust for pr plan x and pr plan y trust for pr plan y company m and subsidiary n intend to transfer proposed transfer all of the assets and liabilities of plans x and y to the respective pr plan either pr plan x or pr plan y the assets of plan x all of which are invested in master_trust x will be transferred to the pr plan x trust and the assets of pian y all of which are invested in master_trust y will be transferred to the pr plan y trust the assets of plan x and plan y consist principally of each plan's beneficial_interest in the subaccount under the respective master_trust the pr plan x trust and the pr plan y trust will be created and organized under the laws of pr _ and will be classified as a foreign page trust as defined in sec_7701b of the code after the transfer is completed company m and subsidiary n intend to terminate plans x and y your authorized representatives have asserted on your behalf that subsidiary n will establish pr plans x and y no later than months following the date of receipt of a favorable letter_ruling from the service pr plans x and y will cover solely bona_fide residents of labor or services primarily within be at all relevant times bona_fide residents of of in addition all participants in the pr plans will who do not have tax homes outside and persons who perform or closer connections to the united_states or a foreign_country other than your authorized representatives have asserted on your behalf that pr plans x and y and their related trusts pr plan x trust and pr plan y trust will satisfy the requirements of sec_1022 of erisa subsidiary n will submit the pr plans x and y documents to the puerto rico treasury_department departamento de hacienda for rulings that such pr plans qualify under section of the pr code upon receipt of such rulings the pr plans’ trusts will be exempt from taxation under the pr code with respect to pr plans x and y no election will be made under sec_1022 ix2 of the employee_retirement_income_security_act_of_1974 erisa to be treated as a_trust created or organized in the united_states for purposes of sec_401 of the code nevertheless the pr plans will continue to be covered under title of erisa the pr plans will contain terms protecting the termination rights including partial_termination of pr plan participants under sec_411 of the code further your authorized representatives have asserted on your behaif that at no time during the transfer of assets from master_trust x to the pr plan x trust or from master_trust y to the pr plan y trust will any assets of plan x pr plan x plan y or pr plan y be made available to the participants of such plans or come within the control of such participants except upon a distribution of benefits in accordance with the terms of pr plan x or pr plan y respectively they have also asserted that the transfer of assets from plan x and master_trust x to pr plan x and the pr plan x trust and from plan y and master_trust y to pr plan y and the pr plan y trust will satisfy the applicable_requirements of sec_414 of the code will be treated as organizations described in sec_401 of the code following the transfer of assets from plan x to pr plan x and from plan y to pr plan y respectively provided that pr pian x and pr plan y are exempt from income_tax under the laws of for purposes of sec_501 of the code the pr plan x trust and the pr plan y trust based upon the facts and representations stated above the following rulings are requested page the transfer of assets from plan x to pr plan x and from plan y to pr plan y will satisfy the requirements of sec_414 of the code the transfer of assets from plan x to pr plan x and the transfer of assets from plan y to pr plan y will not be treated as distributions from the transferor plans to affected participants for purposes of sec_72 sec_401 and sec_402 of the code the transfer of assets from plan x and plan y will not result in the partial_termination of those plans to the extent that they are otherwise deductible an employer's contributions to pr plans x and y will be deductible under sec_404 and subject_to the limits in that section in the taxable_year of the employer when they are paid to the trusts for the pr plans the assets of pr pian x held initially in the pr plan x trust may be invested in and held as a part of master_trust x the assets of pr plan y held initially in the pr plan y trust may be invested in and held as a part of master_trust y and such investments by the pr plan x trust and the pr plan y trust will not adversely affect the exempt status of either master_trust under sec_501 of the code the portion of a distribution from pr plan x or pr plan y to a participant who is a bona_fide_resident of that is attributable to any employer or employee contributions excluding earnings and after-tax contributions constitutes income derived from sources within for purposes of sec_933 of the code whether they accrued before or after the transfer the portion of a distribution from pr plan x or pr plan y to a participant who is a bona_fide_resident of employee contributions constitutes income derived from sources within for purposes of sec_933 of the code whether they accrued before or after the transfer that is attributable to earnings on and accretions to any employer or no portion of a distribution from pr plan x or pr plan y to a participant who is a bona_fide_resident of will be subject_to_withholding under sec_3405 of the code no information_return on either form 1099-r or any other form will be required to be filed with the internal_revenue_service and no related statement will be required to be furnished to any participant who is a bona_fide_resident of from pr plan x or pr plan y pursuant to sec_6041 sec_6041a or sec_6047 of the code in connection with any distribution sec_401 of the code provides that a_trust created or organized in the united_states and forming a part of a stock bonus pension or profit-sharing_plan that satisfies the requirements set forth in sec_401 constitutes a qualified_trust sec_501 of the code provides in relevant part that an organization described in code sec_401 shall be exempt from taxation sec_1022 of erisa provides that for purposes of sec_501 any trust forming part of a pension profit-sharing or stock_bonus_plan all the participants of which are residents of shall be treated as an page organization described in sec_401 if such trust both forms part of a pension profit-sharing or stock_bonus_plan and is exempt from income_tax under the laws of sec_1_501_a_-1 of the income_tax regulations regulations provides in pertinent part that the practical effect of sec_1022 of erisa is to exempt those trusts described therein from united_states income_tax on the income from their united_states investments for purposes of sec_1022 i1 of erisa the term residents of residents of and persons who perform labor or services primarily within means bona_fide regardless of residence for other purposes and the term participants is restricted to current employees who are not excluded under the eligibility provisions of the plan pr plan x will be a defined_contribution_plan and pr plan y will be a defined_benefit_plan pr plans x and y will be submitted to the that they are exempt from income_tax under the laws of plans will receive determination letters to that effect in addition participation in pr plans x and y will be limited to employees residing in indicate compliance with the rules and requirements listed above treasury_department for a determination thus the representations made itis intended that the pr therefore with respect to ruling_request one we conclude that for purposes of sec_501 of the code the trusts which form a part of pr plan x and pr pian y will be treated as organizations described in sec_401 of the code following the transfer of account balances from plan x to pr plan x and accrued_benefits from plan y to pr plan y provided that pr plans x and y are exempt from income_tax under the laws of sec_414 of the code provides that a_trust which forms a part of a plan shall not constitute a qualified_trust under sec_401 and a plan shail be treated as not described in sec_403 unless in the case of any merger or consolidation of the plan with or in the case of any transfer of assets or liabilities of such plan to any other trust plan after date each participant in the plan would if the plan then terminated receive a benefit immediately after the merger consolidation or transfer which is equal to or greater than the benefit he would have been entitled to receive immediately before the merger consolidation or transfer if the plan had then terminated sec_1_401_a_-50 of the regulations provides that certain plans created or organized in whose administrators have made the election referred to in sec_1022 of erisa are to be treated as trusts created or organized in the united_states for purposes of sec_401 of the code sec_1 i -1 b3 of the regulations provides that a transfer of assets or liabilities occurs when there is a diminution of assets or liabilities with respect to one plan and the acquisition of these assets or the assumption of these liabilities by another plan sec_1 i -1 d of the regulations provides that in the case of a merger of two or more defined contribution plans the requirements of sec_414 of the code will be satisfied if all of the following conditions are met page the sum of the account balances in each plan equals the fair_market_value determined as of the date of the merger of the assets of the plan as merged the assets of each plan are combined to form the assets of the plan as merged immediately after the merger each participant in the plan as merged has an account - balance equal to the sum of the account balances the participant had in the plans immediately prior to the merger sec_1 -1 e of the regulations provides the general rules for the merger of defined benefit plans as follows sec_414 of the code compares the benefits on a termination basis before and after the merger if the sum of the assets of all plans is not less than the sum of the present values of the accrued_benefit whether or not vested of all plans the requirements of sec_414 will be satisfied merely by combining the assets and preserving each participant's accrued_benefits this is so because all the accrued_benefits of the plans merged are provided on a termination basis by the plan as merged however if the sum of the assets of all plans is less than the sum of the present values of the accrued_benefits whether or not vested in all plans the accrued_benefits in the plan as merged are not provided on a termination basis sec_1 -1 m of the regulations provides that in the case of a spinoff ofa defined contribution pian the requirements of sec_414 of the code will be satisfied if after the spinoff- the sum of the account balances for each of the participants in the resulting plans equals the account balance of the participant in the plan before the spinoff and the assets in each of the plans immediately after the spinoff equal the sum of the account balances for all participants in that plan sec_1 i -1 n of the regulations provides that in the case of a spinoff of a defined_benefit_plan the requirements of sec_414 of the code will be satisfied if- all of the accrued_benefits of each participant are allocated to only one of the spun off plans and the value of the assets allocated to each of the spun off plans is not less than the sum of the present_value of the benefits on a termination basis in the plan before the spinoff for all participants in that spun off plan sec_1 i -1 of the regulations provides that any transfer of assets or liabilities will for purposes of sec_414 of the code be considered as a combination of separate mergers and spinoffs using the rules of paragraphs d e through j i m or n of this section whichever is appropriate page sec_1022 of erisa provides that for purposes of sec_501 of the code any trust forming part of a pension profit-sharing or stock_bonus_plan all of the participants of which are residents of shall be treated as an organization described in sec_401 if such trust forms part of a pension profit-sharing or stock_bonus_plan and is exempt from income_tax under the laws of sec_1022 2a of erisa provides that if the administrator of a pension profit-sharing or stock_bonus_plan which is created or organized in elects at such time and in such manner as the secretary_of_the_treasury may require to have the provisions of and amendments made by title il of this act apply for plan years beginning after the date of election any trust forming a part of such plan shall be treated as a_trust created or organized in the united_states for purposes of sec_401 of the code sec_401 of the code provides that a_trust is not qualified under sec_401 unless the plan of which such trust is a part provides that in the case of any merger or consolidation with or transfer of assets or liabilities to any other plan each participant in the plan would if the plan them terminated receive a benefit immediately after the merger consolidation or transfer which is equal to or greater than the benefit he or she would have been entitled to receive immediately before the merger consolidation or transfer if the plan had then terminated sec_414 requires a plan to satisfy the minimum benefit requirement and also provides rules for how plan assets must be allocated regulations under sec_414 treat a transfer of assets and liabilities from one plan to another as a combination of events that is fundamentally the same as a spinoff of a plan from the transferor plan followed by a merger of the spun off plan with the transferee_plan thus in the case of a plan that results from the merger of two plans a transferee_plan is a continuation of the transferor plan with regard to transferred assets and liabilities with respect to your second ruling_request the transfer of the account balances from plan x to pr plan x and accrued_benefits from pian y to pr plan y is a transfer of assets and liabilities where there is a diminution of assets and liabilities with respect to one plan and the acquisition and assumption of such assets and liabilities by another plan thus the proposed transfer is a transfer of assets and liabilities within the meaning of sec_1 -1 b of the regulations participants’ sec_1 -1 of the regulations provides that the proposed transfer must be considered for the purposes of sec_414 of the code as a spinoff satisfying the requirements of sec_1 i -1 m for defined contribution plans from plan x followed bya merger satisfying the requirements of sec_1 -1 d for defined contribution plans of such spun off plan with pr plan x and as a spinoff satisfying the requirements of sec_1 -1 n for defined benefit plans from plan y followed by a merger satisfying the requirements of sec_1 i -1 e for defined benefit plans of such spun off plan with pr plan y account balances of each of the participants in pr plan x must be equal to the sum of the account balances each such participant had in plan x immediately before the proposed transfer and that the value of the accrued_benefits of each of the participants in pr plan y is not less than the sum of the present_value of the benefits on a termination basis each such in effect these regulations require that immediately after the proposed transfer the page participant had in plan y immediately before the proposed transfer in the current instance this would be the case after the proposed transfer lt has been represented that the administrators of pr plan x and pr plan y have not and do not intend to make the election to be treated as a_trust created or organized in the united_states for purposes of code sec_401 however it is represented that pr plans x and y will be covered under title of erisa in addition pr plans x and y will contain language protecting the sec_411 partial_termination rights of the pr plan participants sec_414 of the code is concerned with the rights of the participant upon plan termination both before and after the transfer of assets and liabilities in the case of any transfer of assets from a plan qualified under sec_401 of the code to any other plan each participant must be entitled to receive a benefit and associated rights upon plan termination immediately_after_the_transfer equal to the benefit and associated rights he or she would have been entitled to receive immediately before the transfer in the current instance each plan x or plan y participant would have an account balance or accrued_benefits immediately after the proposed transfer equal to his or her account balance or accrued_benefits immediately before the proposed transfer in addition the pr plan participants either through erisa title coverage or pr plan language would have all associated rights upon pr pian x or pr plan y termination immediately after the proposed transfer equal to their associated rights immediately before the proposed transfer thus in our view the benefits immediately after the proposed transfer are equal to the benefits immediately before the proposed transfer and the transfer of the participants’ account balances from plan x to pr plan x and accrued_benefits from pian y to pr plan y satisfies sec_414 of the code therefore with respect to your second ruling_request we conclude that the transfer of assets from plan x to pr plan x and from plan y to pr plan y will satisfy the requirements of sec_414 of the code with respect to your third ruling_request sec_402 of the code provides in relevant part that any amount actually distributed to any distributee by a qualified_trust shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 sec_72 of the code provides that gross_income includes any amount_received_as_an_annuity sec_72 of the code sets forth special rules applicable to amounts received as annuities from qualified_employer retirement plans sec_72 of the code provides rules governing the taxation of amounts not received as annuities in relevant part sec_72 governs distributions from qualified_retirement_plans sec_401 of the code sets forth rules applicable to qualified cash or deferred arrangements sec_401 provides in relevant part that a qualified cash or - deferred arrangement which is part of a profit-sharing_plan under which amounts held by its related trust which are attributable to employer contributions made pursuant to the employee's page election may not be distributable to participants or other beneficiaries earlier than separation_from_service death or disability an event described in sec_401 the attainment of age or upon financial hardship of the employee revrul_67_213 1967_2_cb_149 holds that where the interests of participants are transferred from a_trust forming part of one qualified_plan to a_trust forming part of another qualified_plan no amounts will be considered distributed or made available to the participants by reason of their transfer under code sec_402 a participant’s interest in a_trust forming part of a qualified_plan is includible in income in the taxable_year in which it is distributed from the trust thus in general the transfer of amounts held in the trust of a plan qualified within the meaning of sec_401 to the trust of a plan not qualified under sec_401 will give rise to a taxable_distribution however under revrul_67_213 a transfer of the participant's interest from one qualified_trust to a_trust forming part of another qualified_plan would not be a distribution of that interest a similar conclusion would be reached if one qualified_plan is merged into another such pian revrul_2008_40 2008_30_irb_166 provides that the transfer of amounts from a_trust under a plan qualified under sec_401 of the code to a nonqualified foreign_trust is treated 8s a distribution from the transferor plan specifically the ruling holds that a transfer of assets and liabilities from a plan qualified under sec_401 to a plan that satisfied section a of the pr code and was described in sec_1022 of erisa is treated as a distribution from the transferor plan any such distribution would result in disqualification of the transferor plan if the distribution failed to satisfy the applicable qualification requirements further a transfer from a qualified_plan to a plan that made an election under sec_1022 ix2 was not treated as a distribution from the transferor plan because a plan that made such an election was treated as a qualified_plan for purposes of sec_401 rev rui provides transition relief regarding transfers to plans under sec_1022 i of erisa with regard to a transfer from a qualified_plan to a plan described in sec_1022 that would satisfy the requirements of sec_414 of the code but for the fact that the transferee trust is not a qualified_trust within the meaning of sec_401 the holdings in revrul_2008_40 are not effective for the transfer if the date of transfer is before date in the case of a transfer to a sec_1022 plan with respect to which the holdings in the revenue_ruling are not effective under the preceding sentence the transfer is not treated as a distribution from the transferor plan and the transfer will not be treated as causing the transferor pian to fail to satisfy the requirements of sec_401 solely on account of the holdings in this revenue_ruling in this case the substance of the proposed transaction is that the account balances and accrued_benefits held in the related trusts of plans which are qualified under sec_401 of the code will be transferred to nonqualified plans the trusts of which are deemed qualified pursuant to sec_1022 of erisa for purposes of exemption under code sec_501 in addition the transition relief provided under revrul_2008_40 provides that a transfer from a qualified_plan to a plan described in sec_1022 i1 that would satisfy the requirements of page sec_414 of the code but for the fact that the transferee trust is not a qualified_trust within the meaning of sec_401 is not treated as a distribution from the transferor plan and the transfer will not be treated as causing the transferor plan to fail to satisfy the requirements of sec_401 therefore with respect to your third ruling_request we conclude that neither the transfer of assets from plan x to pr plan x nor the transfer of assets from plan y to pr plan y will be considered a distribution from the transferor plan to affected puerto rico participants for purposes of sec_72 sec_401 and sec_402 of the code as long as the date of transfer is before date sec_1_401-6 of the regulations provides that whether a plan is terminated is generally a question to be determined with regard to all the facts and circumstances in a particular case a plan is not terminated for example merely because an employer consolidates or replaces a plan with a comparable plan section dollar_figure of revproc_2009_4 i r provides that the service will not issue a letter_ruling in certain areas because of the factual nature of the problem involved or because of other reasons the service may decline to issue a letter_ruling when appropriate in the interest of sound tax_administration or on other grounds whenever warranted by the facts or circumstances of a particular case with respect to your ruling_request four we are unable to provide a response since the issue involved is primarily one of fact pursuant to a letter dated october you have withdrawn your fifth ruling_request pursuant to a letter dated december you have withdrawn your sixth ruling_request with respect to your seventh and eighth ruling requests sec_933 of the code provides that in the case of an individual who is a bona_fide_resident of taxable_year as determined under sec_937 and the regulations thereunder income derived from sources within except amounts received from services performed as an employee of the united_states or any agency thereof is excluded from gross_income and is exempt from tax under subtitle a of the code except that the individual is not allowed as a deduction from gross_income any deductions other than the deduction under sec_1 relating to personal exemptions or any credit properly allocable to or chargeable against amounts excluded from gross_income under this paragraph during the entire sec_937 provides that rules similar to the rules for determining whether income is income from sources within and without the united_states generally apply for purposes of determining whether income is from sources within and without a possession sec_1_937-2 page code sec_861 through contain rules for sourcing income for services performed within and without the united_states but those sections contain no specific provision regarding the source_of_income from pensions sec_861 of the code provides that compensation_for labor or personal services performed within the united_states shall be treated as income_from_sources_within_the_united_states and sec_862 provides that compensation_for labor or personal services performed without the united_states shall be treated as income_from_sources_without_the_united_states sec_863 and sec_1_861-4 b i provide that when labor or services are performed partly within and partly without the united_states the distribution shall be apportioned between amounts treated as partly derived from sources within and partly derived from sources without the united_states revrul_79_388 1979_2_cb_270 provides rules for determining the source of distributions from a private employer's qualified_pension plan that is located in the united_states and pays benefits to a retired nonresident_alien_individual who earned the right to the payments by performing services both within and without the united_states the revenue_ruling provides that such pension distributions must be allocated between united_states and foreign_source_income as follows i the portion of each distribution attributable to employer contributions with respect to services performed within the united_states is income from united_states sources ii the portion of each distribution attributable to employer contributions with respect to services performed without the united_states is income from foreign sources and iii the portion of each distribution attributable to earnings on or accretions to employer contributions is income from united_states sources the court of federal claims upheld the revrul_79_388 rule for sourcing the earnings and accretions portion of a distribution from a united_states plan in clayton cl affid without published opinion 91_f3d_170 fed cir cert_denied 519_us_1040 v united_states fed revrul_2008_40 also provides transition relief with respect to the application of sec_933 to distributions from transferee plans described in sec_1022 of erisa the relief provides that for purposes of sec_933 the portion of each distribution from a sec_1022 transferee_plan that is attributable to amounts that were transferred from a qualified_plan before date will be treated as income from sources within ' accordingly with respect to ruling_request seven we conclude that with specific respect to your seventh ruling_request it has been represented that all of the employee and employer contributions credited to the account of any under the pre-merger plans x and y and under pr plans x and y relate to services performed entirely in pursuant to revrul_79_388 and revrul_2008_40 the portion of a distribution from pr plan x or pr plan y to a participant who is a bona_fide_resident of that is attributable to any employer or employee contributions credited under pr plan x or pr plan y excluding earnings and accretions will be income from sources within for purposes of sec_933 of the code employer and employee contributions made after the proposed transfer from plan x trust and plan y trust to pr plan x trust and pr plan y trust will be from sources participant page within entirely within for purposes of sec_933 as long as the services continue to be performed with specific respect to your eighth ruling_request we conclude that pursuant to the transition relief provided in revrul_2008_40 as long as the transfer from plan x trust and plan y trust to pr plan x trust and pr plan y trust is made prior to date the portion of a distribution from pr plan x or pr plan y to a participant who is a bona_fide_resident of that is attributable to earnings on and accretions to any employer or employee _ contributions that accrued before the transfer constitutes income derived from sources within for purposes of sec_933 of the code the earnings and accretions earned after the proposed transfer will be from sources within puerto rico as long as the situs of the pr plan x trust and pr plan y trust remain in with respect to your ninth ruling_request code sec_3405 generally provides that the payor of a designated_distribution shall withhold from such payment a stated portion of such distribution in the case where such designated_distribution is a periodic_payment or a nonperiodic_payment other than an eligible_rollover_distribution the distributee may election out of such withholding code sec_3405 e provides in effect that such election is available for any periodic or nonperiodic_distribution which is to be delivered within any possession_of_the_united_states however in the case of any designated_distribution which is an eligible_rollover_distribution no such election is available and the payor of such distribution shall withhold an amount equal to percent of such distribution unless the distributee elects to have the distribution directly rolled over to an eligible_retirement_plan see code sec_3405 and sec_35 c -1 q a-1 a and q a-2 of the regulations code sec_3405 e and sec_35_3405-1t qs as d-1 through d-34 of the temporary employment_tax regulations sets forth various rules relating to the requirements and election procedures regarding elections out of withholding with which the payor must comply for periodic and nonperiodic payments as well as designated distributions generally code sec_3405 e axi defines a designated_distribution as any payment or distribution from or under an employer_deferred_compensation_plan an individual_retirement_plan or a commercial_annuity under sec_3405 the term designated_distribution does not include the portion of a distribution or payment which it is reasonable to believe is not includible in gross_income see sec_35_3405-1t q a-2 of the temporary employment_tax regulations pursuant to the transition relief provided under revrul_2008_40 for purposes of sec_933 the portion of each distribution from a sec_1022 transferee_plan that is attributable to amounts that were transferred from a qualified_plan before date will be treated as income from sources within as a result for purposes of the code such portion is not included in gross_income and is exempt from taxation furthermore based on the analyses discussed above with respect to ruling requests seven and eight no amount of any distribution participant from pr plans x and y will be includible in gross_income by toa reason of the application of sec_933 of the code provided that services continue to be ss page performed entirely in remain in and the situs of the pr plan x trust and the pr plan y trust therefore with respect to your ninth ruling_request we conclude that no portion of a distribution from pr plan x or pr plan y to a participant who is a bona_fide_resident of will be subject_to_withholding under sec_3405 of the code provided that plan x and plan y occur before date services continue to be performed entirely in puerto rico and the situs of the pr plan x trust and the pr plan y trust remain in the transfers from with respect to your tenth ruling_request sec_6041 of the code provides in relevant part that all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensation remuneration emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year shall render a true and accurate return to the secretary under such regulations and in such form and manner and to such extent as may be prescribed by the secretary code sec_6041 provides in relevant part that every person required to make a return under subsection a shall furnish to each person with respect to whom such return is required a written_statement showing the name address and phone number of the information contact of the person required to make such return and the aggregate amount of payments to the person required to be shown on the return sec_1_6041-2 of the regulations provides in relevant part that amounts which are distributed or made available to a beneficiary and to which code sec_402 relating to employees’ trusts or sec_403 relating to employee annuity_plans applies shall be reported on forms and to the extent such amounts are includible in the gross_income of such beneficiary if the amounts so includible aggregate dollar_figure or more in any calendar_year code sec_6041a provides in relevant part that if any service-recipient engaged in a trade_or_business pays in the course of such trade_or_business during any calendar_year remuneration to any person for services performed by such person and the aggregate of such remuneration paid to such person is dollar_figure or more then the service-recipient shall make a return according to the forms or regulations prescribed by the secretary a code sec_6047 provides in relevant part that the secretary shall by forms or regulations require that the employer maintaining a plan from which designated distributions as defined in sec_3405 may be made make returns and reports regarding such plan to the secretary and to the participants and beneficiaries of such plan furthermore no return or report may be required under the preceding sentence with respect to distributions to any person during any year unless such distributions aggregate dollar_figure or more sec_1_6041-1 of the regulations provides in relevant part that where a form_1099 is required to be filed a separate form_1099 shall be furnished for each applicable_person to whom payments are made page sec_35_3405-1t of the temporary employment_tax regulations q a e-8 provides that compliance with the reporting requirements of sec_6047 is required whenever there is a designated_distribution to which code sec_3405 applies therefore the old law rule that distributions of less than dollar_figure per year do not require reporting no longer applies sec_35_3405-1t of these regulations q a e-9 provides that the reporting requirements will be satisfied if form_1099 is filed with respect to each payee in the absence of other forms or regulations with respect to your tenth ruling_request this letter_ruling has concluded in its response to your seventh ruling_request that the portion of a distribution from pr plans x or y to a participant that is attributable to any employer or employee contributions credited under the pre- merger plan x or plan y excluding earnings and any employee after-tax contributions will be income from sources within for purposes of code sec_933 in response to your eighth ruling_request this letter_ruling has concluded that the earnings and accretions portion of participant who performed services only a distribution under pr plans x or y toa in inresponse to your ninth ruling_request this letter_ruling has concluded that no portion of a distribution from pr plan x or pr plan y made to a bona_fide code sec_3405 resident will be subject_to the withholding rules of will be sourced solely within therefore with respect to your tenth ruling_request we conclude that no information_return on either form 1099-r or any other form will be required to be filed with the internal_revenue_service and no related statement will be required to be furnished to any participant who is a bana fide resident of y pursuant to sec_6041 sec_6041a or sec_6047 of the code in connection with any distribution from pr plan x or pr plan no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto in particular no opinion is expressed or implied concerning whether the recipients of distributions from pr plans x or y are bona_fide residents of sec_933 for purposes of this letter assumes that plans x and y are and were qualified under sec_401 and their related trusts are and were exempt from tax under sec_501 at all times relevant thereto this letter is directed only to the taxpayer who requested it sec_6110 k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office copies of this ruling letter are being sent to your authorized representatives if you wish to inquire about this ruling please contact xxxxxkxxxkxxxxxkxxkxxxxxxxxkxxkxxkxxxxxx please address all correspondence to se t ep ra t3 sincerely frances v sloan marfager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
